Frazer, C. J.
The only question which need he decided in order to determine this case is, whether the complaint was sufficient in the facts therein alleged.
In Baker v. The State, 27 Ind. 485, which was, however, a criminal case, based upon facts similar to those alleged in this complaint, we declared broadly, that, unless he acted corruptly, a councilman was not, in such a case, individually liable, either civilly or criminally. That proposition is not questioned here; indeed, the appellees say nothing ip this court. "We are quite satisfied with the application of the doctrine to a civil case, and are not aAvare that there is any case in the books holding the contrary.
The duty imposed upon the common council by the act of March 7th, 1857 (Acts 1857, p. 96), involved the exercise of discretion and judgment. "Whether or not two-thirds of the owners of adjacent lots had consented to the continuance of the market-house, was a question to be decided by the council. It was a judicial question; and whenever decision was invoked upon it, the officer acting and having jurisdiction to act would he as fully protected from personal responsibility for his decision as any judge of this court would be in deciding this or any other cause. The complaint shows this judgment invoked by the presentation of the written paper marked “ Exhibit A.” The continued maintenance of the market-house after that, alleged in the complaint, was lawful, if that paper was sufficient to justify such continuance of the market-house; and whether it was sufficient or not, was a judicial question. Whether any of the imrties executing that paper could subsequently revoke *244its effect, was a similar question- It would be a doctrine fraught with consequences of incalculable mischief, if a public officer could be held personally responsible, either civilly or criminally, for his judgment upon such-questions. See Weaver v. Devendorf, 3 Denio, 117, and the authorities there cited. Xt is the city, and not the officer, that must be held responsible for the injury, if any has been done, which- involves responsibility.
A. IgleharLand. G. Denby, for appellants..
Xudgment reversed1; cause1 remanded, with directions to-sustain the-demurrer to the1 complaint.